Citation Nr: 0336081	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
anxiety, memory problems, and lack of concentration.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for a bilateral leg 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a bilateral foot 
disability.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for a sleep disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision that denied the 
veteran's claims of service connection for: 1) depression, 
anxiety, memory problems and lack of concentration, 2) PTSD, 
3) jungle rot, 4) varicose veins, 5) a bilateral leg 
disability, 6) a bilateral knee disability, 7)a bilateral 
foot disability, 8) migraine headaches, and 9) a sleep 
disorder. 

In a VA Form 9, received at the RO in October 2002, 
emphatically indicated that the only issues he was appealing 
to the Board were the ones that are currently listed on the 
cover page of this decision.  In essence, he withdrew from 
appellate consideration the claims of service connection for 
hypertension, epilepsy, a right hand and finger condition, 
back pain, and pneumonia.  As such, the Board will not 
address these claims in the following decision.  38 C.F.R. §§ 
20.202, 20.204(b).

It is noted that in May 2003, the veteran withdrew his 
request for a Board hearing; as such, appellate review of his 
claims may proceed.



FINDINGS OF FACT

1.  The veteran does not have PTSD, currently.

2.  Any current varicose veins are not related to a disease 
or injury in service.

3.  The veteran does not have jungle rot, currently.
 
4.  Any bilateral leg disability is not related to a disease 
or injury in service.

5.  Any bilateral knee disability is not related to a disease 
or injury in service.

6.  Any bilateral foot disability is not related to a disease 
or injury in service. 

7.  Any migraine headaches are not related to a disease or 
injury in service.

8.  Any current sleeping disorder is not related to a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).

2.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 

3.  Jungle rot was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

4.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003). 

5.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003). 

6.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003). 

7.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 

8.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1968 to May 
1970.  He served in Vietnam and was awarded a combat action 
ribbon. 

A review of the veteran's service medical records shows that 
on pre-induction examination in June 1968, his neurological, 
psychiatric, and vascular systems, skin, and lower 
extremities were normal.  On an associated history form, he 
veteran reported a history of frequent trouble sleeping.  He 
underwent another examination in October 1968, and it was 
noted that no additional defects were discovered and that he 
was fit for military service.  In August 1969, he complained 
of very severe headaches and severe pain around his eyes for 
two days.  He also said that his whole body felt "funny" 
and weak.  Following an examination, the diagnosis was 
influenza versus tension headaches.  In October 1969, the 
veteran said he had problems falling asleep at night.  He 
said he was irritable because he could not get enough sleep.  
No psychiatric diagnosis was noted.  A psychiatric 
consultation report, dated in October 1969, reflects that the 
veteran was referred for an examination, in part, due to 
identification problems which impaired his work.  Following a 
psychiatric consultation examination, the impression was no 
neuropsychiatric symptoms.  A follow-up examination was 
recommended.  In November 1969, he was found in an abnormal 
mental state.  It was noted he was extremely euphoric and 
appeared to be high on alcohol.  A November 1969 psychiatric 
consultation record reflects that he was referred for 
symptoms of extreme depression and an inability to function.  
It was noted that he had an extremely labile mood.  The 
provisional diagnosis was a character disorder - extremely 
labile personality.  Following an examination, the diagnosis 
was an immature personality, existed prior to entrance.  It 
was noted that the veteran's psychiatric condition was 
created by and reflective of his environment at an early age. 

In January 1970, the veteran was examined and it was 
determined that he had deep personality problems.

The veteran was hospitalized from February 7 to February 12, 
1970.  On consultation examination, the veteran was noted as 
disheveled and obstreperous.  The diagnosis was an immature 
personality.  In March 1970, the veteran was again seen after 
displaying symptoms including insolence and abusive and 
aggressive behavior.  The diagnosis was immature personality, 
existed prior to entrance. 

A May 1970 service medical record shows that a psychiatric 
consultation examination was requested as the veteran 
appeared to be psychotic.  It was noted that he had been 
previously diagnosed as having a personality disorder and 
there was a question of whether he had a transient drug 
induced psychosis.  On examination, it was noted that the 
veteran appeared to have a mild Ganser's syndrome reaction 
which was a temporary psychotic reaction.  Another record 
reflects that the veteran was diagnosed as having 
schizophrenia. 

A May 1970 discharge examination report shows that the 
veteran had normal psychiatric, neurological, and vascular 
systems, and lower extremities.  It was noted that he had 
mild folliculitis on his face.  On an associated history 
form, the veteran indicated that he had a skin disease as a 
child - impetigo. 

Records from Lyndon Baines Johnson Hospital dated in July 
1992 show that the veteran had left foot pain.  It was 
objectively noted that he had edema from the foot to the 
calf.  Severe varicosities were noted in both feet.  Deep 
venous thrombosis of the left lower limb with cellulitis was 
the admitting diagnosis.  On discharge, deep venous 
thrombosis was ruled out. 
 
VA medical records, dated in 2000, show that the veteran was 
noted as morbidly obese and was diagnosed as having 
depression and anxiety.  Some VA outpatient treatment 
records, dated in June 2000, show that the veteran reported 
having foot problems since Vietnam.  VA records, dated in 
2001, show that the veteran was prescribed compression 
stockings for treatment of venous stasis of the legs. 

A February 2001 VA PTSD examination report shows that the 
veteran's behavior problems were noted immediately upon 
entering service.  Following an examination, a diagnosis of 
PTSD was not rendered.  The diagnostic impressions included a 
psychopathic personality disorder.   

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of April 
2002 RO decision.  The veteran was issued a statement of the 
case (SOC) (in August 2002), and a supplemental statement of 
the case (SSOC) (in September 2002).  The Board concludes 
that the RO decision, SOC, SSOC, and letters sent to the 
veteran over the years (including the January 2001 VCAA 
letter) informed him of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  The January 2001 VCAA letter specifically informed 
him of what he should do in support of the claims, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file, including 
VA medical records.  There is no indication of outstanding 
relevant evidence.  Given the veteran's assertion that he was 
receiving Social Security Administration (SSA) disability 
benefits, VA made an attempt to locate outstanding records.  
SSA has indicated, however, that the veteran has never been 
awarded SSA disability benefits; as such, no further attempts 
need be made in this regard.  With regard to the veteran's 
request that he be afforded a VA examination in conjunction 
with his claims, it is noted that he was indeed provided a VA 
examination in September 2001.  This examination was a VA 
PTSD examination and was necessary given the evidence showing 
that he had psychiatric problems in service as well as 
current psychiatric problems.  With regard to VA's failure to 
schedule other specialty examinations (e.g. orthopedic etc.), 
the Board notes that such is not required by law given the 
lack of evidence establishing a current disability, and/or 
lack of evidence establishing that any current disability may 
be associated with service, as explained below.  The clinical 
records on file are adequate and constitute a VA examination.  
38 C.F.R. § 3.326.  Given the present circumstances, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  As such, the 
Board will proceed with a discussion of the merits of the 
veteran's claims.

Pertinent Laws and Regulations

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service incurrence for arthritis will be 
presumed if manifest to a compensable level within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The U.S. Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  The Court, however, has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70 
(1994).

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  When there is an approximate balance of 
evidence, the veteran is afforded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the record reflects that the veteran 
served during the Vietnam era and had combat service as 
evinced by his receipt of a Combat Action Ribbon.  The 
veteran's service medical records reflect that he had 
numerous psychiatric problems during service and was 
variously diagnosed as having an immature personality and 
schizophrenia, among other things.  He was never, however, 
diagnosed as having PTSD during service.  

After the veteran was discharged from service, he received 
treatment for psychiatric problems including a personality 
disorder; however, there is no evidence showing that the 
veteran was ever diagnosed as having PTSD.  Notably, the 
veteran underwent a VA PTSD examination in 2001, and PTSD was 
not among the diagnoses. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Because there is no evidence 
of a current and competent diagnosis of PTSD, the claim of 
service connection must be denied. 

Varicose Veins

A review of the veteran's service medical records (1968-1970) 
is entirely silent for any complaints, symptoms, or treatment 
of varicose veins.  Rather, his vascular system was 
repeatedly noted as normal during the course of service.  The 
first post-service indication of varicosities is in the 
1990s, two decades after service.  There is conflicting 
evidence on file as to whether the veteran has deep vein 
thrombosis, currently.  Regardless, there is no competent 
medical evidence which links any current varicose veins (or 
deep venous thrombosis) to a disease or injury in service.  
As such, the veteran's claim of service connection must be 
denied.  Furthermore, there has been no assertion that 
varicose veins have any relationship to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 are not 
helpful to the veteran.

Jungle Rot

The veteran appears to allege that he currently has jungle 
rot (i.e. a skin disability) as a result of being exposed to 
Agent Orange during his period of combat service in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
diseases consisted with chloracne shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.  

As previously mentioned, it is clear that the veteran served 
in Vietnam.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  The medical record does not, 
however, show that the veteran has a condition enumerated as 
a presumptive disability, including chloracne.  Furthermore, 
there is no evidence that the veteran has ever been diagnosed 
as having the condition:  jungle rot.  As there is no 
evidence on file establishing a diagnosis of jungle rot and 
no evidence establishing that the veteran has jungle rot 
which is related to a disease or injury in service, the 
veteran's claim must be denied.  (It is acknowledged that the 
veteran was noted as having folliculitis of the face at the 
time of his separation examination in May 1970.  There is, 
however, no current evidence of folliculitis or evidence 
linking such to a disease or injury in service.)

The Board notes that the veteran may be claiming that he had 
jungle rot during a period of combat.  The Board concludes 
that skin impairment could be consistent with the nature and 
circumstances of combat service in Vietnam.  To this extent, 
he has presented credible evidence of in-service skin 
manifestations.  38 U.S.C.A. § 1154.  However, 38 U.S.C.A. 
§ 1154 does not relieve the veteran of establishing he has a 
current disability.  Nothing in the claims file establishes 
that the veteran has a current disability manifested by 
jungle rot. 

Bilateral Leg, Knee, and Foot Disabilities

A review of the veteran's service medical records does not 
reveal any complaints, treatment or diagnoses of bilateral 
leg, knee, or foot disabilities during active duty.  To the 
contrary, the veteran's lower extremities were consistently 
noted as normal during service, including at the time of his 
induction and separation examinations.  

Post-service medical evidence, dated in the 1990s, over two 
decades after service separation, shows that the veteran has 
occasionally complained of problems of the lower extremities.  
Chronic disabilities of the legs, knees, and feet, including 
arthritis, have not been indicated. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Because there is no evidence 
of current and competent diagnoses of bilateral leg, knee, or 
foot disabilities, the claims of service connection must be 
denied.  Even assuming he does have chronic disabilities of 
the legs, knees, and feet, there is no competent medical 
evidence linking such to a disease or injury in service.  As 
such, the claims must be denied.  Even with the potential 
application of 38 U.S.C.A. § 1154, in the absence of current 
disability, there cannot be a grant of service connection. 

Migraine Headaches

There is one isolated notation within the veteran's service 
medical records, showing that he complained of headaches in 
August 1969.  It was concluded he either had influenza or 
tension headaches.  Thereafter, there are no complaints of 
headaches or head pain during the remainder of his active 
service.  There is no continuity of symptomatology following 
his service discharge.  Further, there is no medical evidence 
establishing a current diagnosis of migraine headaches.  
Given the lack of evidence of a current diagnosis and a link 
to a disease or injury in service, the claim of service 
connection must be denied.  As with the previous claims, even 
with potential application of 38 U.S.C.A. § 1154, in the 
absence of current disability, there cannot be a grant of 
service connection. 



Sleep Disorder

A review of the veteran's service medical records shows that 
on preinduction examination in June 1968, he reported he had 
a history of sleep problems; a sleep disorder was not 
diagnosed.  He was re-examined in October 1968, at the time 
of induction, and no defects were noted.  He was noted as fit 
for military service.  Again, a sleep disorder was not 
diagnosed.  Accordingly, he is presumed to be in sound 
condition when he entered military service.  During service, 
he complained of sleep problems on one occasion, in October 
1969; he was not, however, diagnosed as having a sleep 
disorder.  Post-service medical evidence does not establish a 
current chronic sleep disorder, including one which is 
related to a disease or injury in service.  At best, there is 
a complaint of some sleep problems, however, without evidence 
of a current disease, injury, or disability, the claim of 
service connection must be denied. 

All Claims

The veteran's statements, in support of his claims, which are 
to the effect that he has PTSD, varicose veins, jungle rot, 
bilateral leg, knee, and foot disabilities, migraine 
headaches, and a sleep disorder which are attributable to 
service are not cognizable evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of the disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for jungle rot is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

A review of the veteran's service medical records shows that 
his psychiatric system was normal on pre-induction 
examination in June 1968 and on induction examination in 
October 1968.  During the course of service, he displayed 
numerous psychiatric problems and was variously diagnosed as 
having an immature personality, and schizophrenia.  Current 
medical evidence is conflicting.  VA outpatient treatment 
records on file reflect diagnoses of depression and anxiety, 
while a 2001 VA PTSD examination report establishes a sole 
diagnosis of a psychopathic personality disorder.  To 
reconcile the nature and etiology of any current psychiatric 
diagnoses, the veteran must undergo a comprehensive 
psychiatric examination.



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a VA 
psychiatric examination to determine the nature and 
etiology of any psychiatric problems.  The claims 
file must be reviewed in conjunction with this 
examination.  In addition, the following should be 
addressed:  Please identify all of the veteran's 
psychiatric disabilities.  For any psychiatric 
disability noted, please identify the date of 
onset, if possible.  A detailed rationale should be 
provided for all opinions expressed. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



